Citation Nr: 0308247	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

During the pendency of the veteran's claim, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

This statute was implemented by the regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  66 
Fed. Reg. 42,620 (August 29, 2001).  The RO's attention is 
directed to these new provisions as they pertain to notice 
and duty to assist requirements to which VA must comply.  

Because of these factors, a remand to the RO in this case is 
required.  Specifically, because the RO has not considered in 
the first instance whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the veteran provided testimony at a Travel Board 
hearing, conducted in February 2002.  At that time, she 
testified that since the most recent VA examination, 
conducted in November 1999, she experienced a 20-pound weight 
loss.  She also reported that she had been receiving 
treatment at 90-day intervals for her service-connected 
hiatal hernia.  

Furthermore, reports of VA outpatient treatment, dated 
through December 2001 are currently of record.  These records 
also show that in addition to a hiatal hernia, that the 
veteran's gastrointestinal disability picture includes 
gastrointestinal reflux esophagitis, a Schatzki ring on the 
esophagus just below the hiatal hernia, a Barnett's 
esophagus, gastritis and duodenitis.  An additional 
examination would be helpful in order to distinguish those 
symptoms associated with service-connected disability from 
those due to non-service-connected factors.  Accordingly, 
this case is REMANDED to the RO for the following:  

1.  The RO should ask the veteran to 
specify where she received medical 
treatment since December 2001 and should 
obtain reports of treatment from each 
provider identified by the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
determine the current nature and severity 
of her service-connected hiatal hernia.  
All indicated special studies and tests 
should be accomplished.  The claims folder 
and a copy of this remand should be 
provided to the examiner prior to the 
examination.  The examiner is requested to 
offer a complete gastrointestinal 
diagnosis and to distinguish, to the 
extent possible, those symptoms associate 
with the veteran's service-connected 
hiatal hernia from those associated with 
non-service connected factors.  In 
addition, the examiner is requested to 
comment on whether or not the veteran 
currently has pain, vomiting, material 
weight loss, hematemesis, melena, moderate 
anemia or severe impairment of health due 
to her service-connected hiatal hernia.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (August 
29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326(a)) 
are fully complied with and satisfied.  In 
this regard, the RO should make reasonable 
effort to inform the veteran of the 
evidence and information necessary to 
substantiate her claim.  In addition, the 
RO should inform her which information she 
is to provide VA and which evidence VA 
would attempt to obtain on her behalf.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




